

115 S3527 IS: Cape Cod National Seashore Advisory Commission Reauthorization Act
U.S. Senate
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3527IN THE SENATE OF THE UNITED STATESSeptember 28, 2018Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend the authorization for the Cape Cod National Seashore Advisory Commission.
	
 1.Short titleThis Act may be cited as the Cape Cod National Seashore Advisory Commission Reauthorization Act. 2.Cape Cod National Seashore Advisory CommissionEffective September 26, 2018, section 8(a) of Public Law 87–126 (16 U.S.C. 459b–7(a)) is amended in the second sentence by striking 2018 and inserting 2028.